Exhibit 10.23
 
AMENDMENT TO CALIFORNIA GOLD CORP.
SECURITIES PURCHASE AGREEMENT,
10% CONVERTIBLE NOTES
AND
WARRANT EXCHANGE AGREEMENT


 
This (i) Amendment (the “Amendment”) to the Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated November 15, 2013 of California Gold
Corp., a Nevada corporation (the “Company”), and related 10% Convertible Notes
(the “Convertible Notes”) and (ii) Warrant Exchange Agreement (the “Exchange
Agreement”) with respect to certain warrants (the “Warrants”) to purchase shares
of  the Company’s common stock, par value $0.01 per share (the “Common Stock”),
is entered into as of the 6th day of February 2014, by and between the Company
and the undersigned holder (the “Holder”) of one of the Convertible Notes and
certain of the Warrants.  Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meaning given to them in the Securities
Purchase Agreement, the Convertible Notes and the Warrants, as applicable.
 
WHEREAS, the Holder owns the Convertible Notes listed on Schedule A hereto,
which Convertible Notes represent all of the Holder’s Convertible Notes acquired
from the Company in a private placement offering (the “Offering”) that closed on
November 15, 2013 (the “Closing Date”); and
 
WHEREAS, the Holder owns the Warrants listed on Schedule B hereto, which
Warrants represent all of the Holder’s Warrants acquired from the Company in the
Offering on the Closing Date; and
 
WHEREAS, in connection with a proposed corporate acquisition, the Company wishes
to modify its capital structure including by changing certain terms of the
Convertible Notes and exchanging the Warrants for shares of Common Stock, and
the Holders agree to these modifications.
 
NOW, THEREFORE, for valuable consideration the sufficiency of which is hereby
acknowledged by the parties, the Company and the Holder agree as follows:
 
1.            Change in Reverse Split Ratio.  The Reverse Split shall be
effected at a ratio of one for one hundred (1:100) such that the Conversion
Price of the Convertible Notes adjusted for the Reverse Split shall be $0.10 per
share and the Holder, upon mandatory conversion of the Convertible Notes, shall
receive the number of shares of Company’s Series B Convertible Preferred Stock
indicated in Column C of Schedule A.
 
2.     Warrants Exchange.  Simultaneously with the execution of this Amendment,
the Holder hereby agrees that the Warrants shall automatically, without the
necessity of any action by the Holder or the Company, be exchanged into the
right to receive, upon effectiveness of the Reverse Split, that number of
restricted shares (the “Exchange Shares”) of the Company’s common stock
indicated in Column C of Schedule B, calculated at the exchange ratio listed in
Column B of Schedule B.  Upon such exchange, the Warrants shall no longer be
outstanding and shall be canceled by the Company.  Following effectiveness of
the Reverse Split, the Company shall promptly cause to be delivered to the
Holder certificates representing the Exchange Shares.


 
 

--------------------------------------------------------------------------------

 
 
3.     The Holder acknowledges that the representations and warranties made by
the Holder in Section 2 of the Securities Purchase Agreement are true and
correct as of the date hereof and with respect to the Exchange Shares.


4.     In connection with the Warrant exchange hereunder, on or about the date
hereof the Holder shall surrender such Holder’s Warrants to a nationally
recognized overnight delivery service for delivery to the Company at the
following address: c/o Gottbetter & Partners, LLP (“G&P”), 488 Madison Avenue,
12th Floor, New York, NY 10022, attention: Kathleen Rush, if the Warrants are
not already held by G&P.


5.     This Amendment may be executed in multiple counterparts, each of which
may be executed by less than all of the parties and shall be deemed to be an
original instrument which shall be enforceable against the parties actually
executing such counterparts and all of which together shall constitute one and
the same instrument. The exchange of copies of this Amendment and of signature
pages by facsimile transmission or in pdf format shall constitute effective
execution and delivery of this Amendment as to the parties and may be used in
lieu of the original Amendment for all purposes. Signatures of the parties
transmitted by facsimile or in pdf format shall be deemed to be their original
signatures for all purposes.




 


 
 
 [Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment and Exchange Agreement has been executed by
the Company and the holder of the Company Notes and Warrants as of the date
first written above.
 

 
CALIFORNIA GOLD CORP.
         
By: _____________________________                                                      
 
Name:  James D. Davidson
 
Title:   Chief Executive Officer and President
     
ACCEPTED AND AGREED BY HOLDER:
             
By: __________________________________
Name:
Title:
   

 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


(A)
Principal Amount of the Notes
 
(B)
Post-Amendment
Conversion Price
 
(C)
No. of Shares Issuable
Upon Conversion at the
Post-Amendment Conversion Price
      $  0.10                                        



 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


 
(A)
Number of Warrant Shares
(B)
Exchange Ratio
(C)
Number of Post-Exchange Common Shares
 
1.23077
                   



 